DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-16 in the reply filed on 02/14/2022 is acknowledged.

Claims 1-7 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/20/2020 and 10/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (WO 2010/137800 A2).
	Regarding claim 8, Park discloses floor heating panel (Advantageous-Effects) comprising a heating element (130), panel skin (140) located over the heating element and a base assembly (120) located in a cavity defined by the panel skin (Best-Mode, Fig. 1).
	Regarding claim 9, given the base assembly has a three-dimensional structure (Advantageous-Effects), it has a first surface, second surface opposite the fist surface, and a plurality of side walls extending between the first and second surfaces (Fig. 1).
	Regarding claims 10 and 11, Park teaches the panel skin (140) located on the first surface of the base assembly and extending to the second surface of the base assembly (Fig. 1 and 2).
	Regarding claim 12, as can be seen from Fig. 1, the “base assembly” can comprise a first layer (110) comprising the first surface, a second layer (bottom layer 130), and three-dimensional porous body which may be a honeycomb layer located between (Fig. 1, Advantageous-Effects).
	Regarding claim 13, the panel skin (140) surrounds an outer perimeter of the honeycomb layer (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 11 above, and further in view of Tannhaeuser (WO 00/68527 A1).
	Regarding claims 12-14, Park discloses the limitations of claim 11 as discussed above. Park discloses the panel skin surrounding an outer perimeter of the honeycomb layer of the base assembly (Fig. 1, Advantageous-Effects). Park does not disclose the base assembly including a first and second layer each comprising a fiber reinforced composite material.
	Tannhaeuser, in the analogous field of aircraft floor panels (page 6, line 246 and page 14, line 560), discloses a building panel comprising a core and outer layers (2 and 3). The outer layers formed of fiber reinforced plastic (page 3, lines 96-103).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the honeycomb panel of Park to include first and second outer layers of fiber reinforced composite material, as taught by Tannhaeuser, to increase the tensile strength of the panel (page 3, lines 87-88).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park or Park in view of Tannhaeuser as applied to claim 12 above, and further in view of Wethen at al. (US 2012/0040135).
	Regarding claims 15 and 16, Park and modified Park disclose the limitations of claim 12 as discussed above. Park does not disclose a suitable material for the panel skin (140).	Werthen, in the analogous field of aircraft floor panels (0002), discloses a panel comprising an outer skin layer, in which the outer skin layer may comprise a metal or composite material, including being reinforced with aramid fibers (0032).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the skin (140) of Park, to include a metal, polymer, or composite, including with aramid fiber, as taught by Werthen, as these materials resist high impact and fatigue loads (0009 and 0033).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781